 

--------------------------------------------------------------------------------

Exhibit 10.89
 
 
 
SETTLEMENT AGREEMENT
 
This agreement (the "Settlement Agreement") is dated and made effective
as of the 2nd day of February, 2010 (the "Effective Date"),
 
BETWEEN:
 
SURGE GLOBAL ENERGY, INC.
 
("Surge")
 
- and -
 
1350826 ALBERTA LTD. (formerly known
as Surge Global Energy (Canada) Ltd. and Signet Energy Inc.)
 
("1350826")
 
- and -
 
ANDORA ENERGY CORPORATION
 
("Andora")
 
WHEREAS:
 
A.
Pursuant to a release and indemnification agreement dated November 15, 2005
between Surge and 1350826 (then known as Surge Global Energy (Canada) Ltd.),
(the "Indemnification Agreement"), Surge agreed to indemnify and save 1350826
(then known as Surge Global Energy (Canada) Ltd.) harmless of and from any
Damages (as defined in the Indemnification Agreement) incurred in respect of,
among other things, claims by Dynamo Energy Corporation;

 
B.
As security for the indemnification obligations of Surge pursuant to the
Indemnification Agreement, Surge and 1350826 (then known as Surge Global Energy
(Canada) Ltd.) entered into an escrow agreement (the "Escrow Agreement") with
Valiant Trust Company dated November 15, 2005 pursuant to which Surge deposited
6,300,000 common shares of Surge Global Energy (Canada) Ltd. into escrow to
satisfy the amount of any Claim (as defined in the escrow agreement) that
1350826 (then known as Surge Global Energy (Canada) Ltd.) became entitled to
recover from Surge pursuant to the Escrow Agreement;

 
C.
On November 16, 2005, Surge Global Energy (Canada) Ltd. changed its name to
Signet Energy Inc.

 
D.
Pursuant to an arrangement agreement dated August 15, 2007 among Pan Orient
Energy Corp., Andora, Signer Energy Inc., 1337686 Alberta Ltd. and Valiant Trust
Company and a plan of arrangement (the "Plan of Arrangement") in respect thereof
approved by the shareholders of Signet Energy Inc. and the Court of Queen's
Bench (Alberta) (the "Arrangement"), Signet Energy Inc. and 1337686 Alberta Ltd.
were amalgamated to form 1350826 and all of the outstanding common shares of
Signet Energy inc. were exchanged for common shares of Andora on the basis of
approximately 0.296895 common shares of Andora for each common share of Signet
Energy Inc.;



 
 

--------------------------------------------------------------------------------

 


 
E.
Pursuant to the Arrangement, 1,500,000 of the common shares of Andora (the "2007
Escrowed Shares") issued in exchange for common shares of Signet Energy Inc.
were placed into escrow with Valiant Trust Company to be held in accordance with
the terms and conditions of the Plan of Arrangement;

 
F.
In connection with the Arrangement, the 6,300,000 common shares of Surge Global
Energy (Canada) Ltd. held in escrow pursuant to the Escrow Agreement were
exchanged for 1,870,439 common shares of Andora (the "2005 Escrowed Shares"),
which shares remained subject to the terms and conditions of the Escrow
Agreement;

 
G.
Dynamo Energy Corporation filed a claim (the "California Claim") against Surge,
Signet Energy Inc. and others in the Superior Court of California, County of San
Diego, however, it was subsequently determined that the California court did not
have jurisdiction;

 
H.
Following the decision of the California court, Dynamo Energy Corporation filed
a claim (the "Alberta Claim" and, together with the California Claim, the
"Dynamo Claims") against Surge, Signet Energy Inc., Andora, 1237686 Alberta
Ltd., 1350826, David Perez and C.W. Leigh Cassidy in the Court of Queen's Bench
(Alberta), which claim now stands dismissed as a result of the failure of Dynamo
Energy Corporation to pay security for costs pursuant to an order of the Court
of Queen's Bench (Alberta) dated June 29, 2009;

 
I.
1350826 and Andora have incurred certain legal expenses (the "Indemnified
Expenses") to the date of this settlement Agreement in connection with the
Dynamo Claim for which Surge is obligated to indemnify and save harmless 1350826
and Andora pursuant to the Indemnification Agreement;

 
J.
Surge, 1350826 and Andora have agreed to settle the Indemnified Expenses (the
"Settlement") and wish to formally set out herein the terms of the Settlement
and such further terms as may be necessary in order to give effect thereto:

 
NOW THEREFORE, for good and valuable consideration, the receipt and existence of
which is hereby acknowledged, Surge, 1350826 and Andora covenant and agree with
each either as follows:
 
1.
SETTLEMENT

 
1.1
Surge, 1350826 and Andora hereby acknowledge and agree that the. amount of the
Indemnified Expenses shall be CDN $600,000.



 
 

--------------------------------------------------------------------------------

 


 
1.2
The Indemnified Expenses shall be settled in full by the release from escrow and
delivery of 375,000 of the 2005 Escrowed Shares to Andora for cancellation.

 
1.3
Following the release from escrow and delivery of 375,000 of the 2005 Escrowed
Shares to Andora,the remaining 2005 Escrowed Shares shall be released from
escrow and delivered to, or to the direction of, Surge and the Escrow Agreement
shall be terminated in accordance with its terms.

 
1.4
Each of Surge, 1350826 and Andora shall execute and deliver to Valiant Trust
Company a release notice, substantially in the form of the release notice
attached as Schedule A hereto, authorizing and directing Valiant Trust Company
to release the 2005 Escrowed Shares as described in paragraphs 1.2 and 1.3 of
this Settlement Agreement.

 
1.5
Following the release and delivery of the 2005 Escrowed Shares to Andora
pursuant to paragraph 1.2 of this Settlement Agreement, Surge shall have no
further liability to 1350826 or Andora for the Indemnified Expenses; provided
however that Surge shall indemnify and save harmless 1350826 and Andora and each
of their respective shareholders, current and former directors, officers,
employees, agents and representatives (collectively, the "Indemnified Persons")
from and against any loss, liability, claim, damage or expense (including legal
expenses) suffered by, imposed upon or asserted against any of the Indemnified
Persons after the Effective Date as a result of, in respect of, connected with,
or arising our of under, or pursuant to the Dynamo Claim. The indemnity
contained in this paragraph 1.5 shall survive the Settlement and continue in
full force and effect until August 29, 2011.

 
1.6
Following the release and delivery of the 2005 Escrowed Shares to Andora
pursuant to paragraph 1.2 of this Settlement Agreement, Andora shall deliver a
release notice to Valiant Trust Company in accordance with the terms and
conditions of the Plan of Arrangement instructing Valiant Trust Company to
release the 2007 Escrowed Shares to the registered holders thereof in accordance
with the terms and conditions of the Plan of Arrangement.

 
1.7
This Settlement Agreement shall not prejudice Surge's rights to tax the legal
fees of Macleod Dixon LLP in connection with their defense of the Dynamo Claim;
provided however that neither 1350826 nor Andora shall have any obligation to
participate in, assist with or otherwise cooperate with Surge in respect of such
taxation.

 
2.
GENERAL

 
2.1
The recitals to this Settlement Agreement are hereby incorporated and form part
of the agreement between the parties, with the same force and effect as if
contained in the body of the Settlement Agreement

 
2.2
This Settlement Agreement shall entire to the benefit of and be binding upon the
respective successors and assigns of the parties hereto.

 
2.3 
Each of the parties hereto agrees to execute and deliver, from time to time,
without further consideration, such further or other deeds or documents and to
do such other acts and things as may reasonably be required to give full force
and effect to the terms of this Settlement Agreement.



 
 

--------------------------------------------------------------------------------

 


 


2.4
This Settlement Agreement shall be governed in accordance with the laws of the
Province of Alberta and the parties do hereby irrevocably submit and attorn to
the jurisdiction of the Courts of the Province of Alberta for all matters
related to this Settlement Agreement, including its validity and interpretation.

 
2.5
Time shall be and remain of the essence of this Settlement Agreement.

 
2.6
This Settlement Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, and all of which taken together shall
be deemed to constitute one and the same instrument, and it shall not be
necessary in making proof of this Settlement Agreement to produce or account for
more than one full set of counterparts.

 
2.7
Transmittal of a party's originally executed execution page of This Settlement
Agreement to the other party may be by facsimile or PDF, in which case such
execution shall be deemed to be the same as if an original thereof were
delivered in lieu.

 
2.8
This Settlement Agreement constitutes the entire agreement between the parties
related to its subject matter and, except as herein stated and in any of the
instruments and documents that may be executed and delivered pursuant hereto,
contains all of the representations, undertakings, and agreements of the
respective parties concerning the subject matter hereof. There are no verbal
representations, undertaking or agreements between the parties of any kind
related to the subject matter hereof except those contained herein.

 
 
 
 
 
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF the parties have properly executed this Settlement Agreement
with full authority on behalf of the signatories to do so.
 

 
SURGE GLOBAL ENERGY, INC.
 
Per:    /s/ E. Jamie Schloss                            
CEO
1350826 ALBERTA LTD.
 
Per:  /s/ Greg Cave                                  
 
 
 
ANDORA ENERGY CORPORATION
 
Per:  /s/ Greg Cave                                   

 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 



 

 
SCHEDULE A
 
Release Notice
 
To: 
Valiant Trust Company

 
Reference is made to the escrow agreement (the "Escrow Agreement") dated
November 15, 2005 among Valiant Trust Company (the "Escrow Agent"), 1350826
Alberta Ltd. (then known as Surge Global Energy (Canada), Ltd.) and Surge Global
Energy Inc. In accordance with the terms of the Escrow Agreement, each of the
undersigned hereby irrevocably authorize and direct the Escrow Agent to release
the Escrowed Shares, consisting of an aggregate of 1,870,439 common shares of
Andora Energy Corporation, as set forth below:
 
1.
release and deliver 375,000 of the Escrowed Shares to Andora Energy Corporation
for cancellation; and

 
2. 
release and deliver the remainder of the Escrowed Shares to Surge Global Energy
Inc.

 
Upon release and delivery of the Escrowed Shares as aforesaid, the Escrow
Agreement will terminate in accordance with its terms.
 
All capitalized terms used, but not otherwise defined, herein shall have the
respective meanings ascribed thereto in the Escrow Agreement.
 
This Release Notice may be executed in counterpart, each of which when so
executed shall be deemed to be an original, and such counterparts shall
constitute one and the same instrument and, notwithstanding their date of
execution, shall be deemed to bear date as of the date of this Release Notice.
This Release Notice shall be considered properly executed by a party if executed
by that party and transmitted by facsimile or transmitted electronically in
either Tagged Image Format Files (TIFF) or Portable Document Format (PDF).
 
 
DATED as of the day of February, 2010.
 
 
 
1350826 ALBERTA LTD.
 
Per:  /s/ Greg Cave                                  
 
 
 
ANDORA ENERGY CORPORATION
 
Per:  /s/ Greg Cave                                   
 
 
 
 
SURGE GLOBAL ENERGY, INC.
 
Per:    /s/ E. Jamie Schloss                            
CEO

 
 
 
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 

